Citation Nr: 0824906	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $74,870, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1944, and died in March 1971.  The appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 decision of the Committee on Waivers and 
Compromises (COW) of the RO, which denied the appellant's 
claim for waiver of recovery of the overpayment of improved 
death pension benefits on the basis that her claim for waiver 
was not timely filed.  In October 1999, the appellant filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in January 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2005.  In a February 2006 
decision, the COW denied the appellant's claim for waiver of 
recovery.  

In April 2005, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In December 2006, the Board remanded the matter of the 
veteran's entitlement to waiver of recovery to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development, to include scheduling a hearing 
before a Veterans Law Judge at the RO.  In its remand, the 
Board noted that the record raised the issue of whether the 
overpayment was properly created.  In this regard, attention 
was directed to numerous communications from the appellant 
disputing the basis for the termination of her death pension 
award- that is, her alleged remarriage.  The Board further 
noted that several of these letters were received within a 
year of the January 30, 1997 letter advising her of the 
termination of benefits and may reasonably be construed as 
expressing dissatisfaction or disagreement with an 
adjudicative determination and a desire for appellate review.  
See 38 C.F.R. § 20.201.  Accordingly, the Board has 
recharacterized the appeal as encompassing the matter set 
forth on the title page.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required.

REMAND

On her February 2005 substantive appeal, the appellant 
indicated that she wanted a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  In the December 2006 
remand, the Board directed the RO to schedule the requested 
hearing.

The appellant was scheduled for a December 12, 2007 hearing, 
but failed to report for the hearing.  The hearing was 
rescheduled for May 6, 2008.  The appellant again failed 
report.  However, on May 9, 2008, the RO received a statement 
from the appellant indicating that she would not be able to 
appear for her hearing because she was very sick with the flu 
and asthma.  The appellant requested that her Travel Board 
hearing be rescheduled.

Pursuant to 38 C.F.R. § 20.704, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  A 
motion for a new hearing date, following a failure to appear 
may be granted if good cause is shown.  Whether good cause 
for such failure to appear and the impossibility of timely 
requesting postponement have been established, will be 
determined by the Member of the Board of Veteran's Appeals 
who would have presided over the hearing.  38 C.F.R. 
§ 20.704(c).

Good cause having been shown, in July 2008, the undersigned 
granted the appellant's motion to reschedule her hearing.  
Since the RO schedules Travel Board hearings, a remand of 
this matter to the RO is warranted.  The appellant is 
advised, however, that she should make every effort to attend 
the scheduled hearing, and, if she is unable to do so, to 
notify the RO well in advance of the hearing.  The Board 
cautions the appellant that, because this will be the RO's 
3rd attempt to afford her the requested Board hearing, any 
future motion(s) for rescheduling may be denied.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the appellant and her 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. 






West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


